DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2006/0012745), hereinafter Kobayashi in view of Kobayashi et al. (JP 2009192976), hereinafter Patent 976 and further in view of Liu (US 2018/0364514)s.
	In reference to claim 1, Kobayashi discloses in Fig. 1, a substrate (20) for a display device, the substrate comprising:
	a substrate section (20a) on which a flexible substrate (40) and a driver (30) are mounted;
	a flexible substrate side terminal area (see terminal area in Fig. 5 for 42a and 42b), disposed in a mounting area (see area of input lines 25 on the 40 side of Fig. 5) on the substrate section for the flexible substrate (40), to which a signal is inputted from the flexible substrate;
	a driver side terminal area (terminal area for lines 25 on driver 30 in Fig. 5), disposed in a mounting area on the substrate section for the driver (area of 25 connected to 30 in Fig. 5), through which at least a part of the signal is inputted and out putted to the driver (to the display area) ;
	a wire (25 in Fig. 5), disposed to extend from the mounting area on the substrate section for the flexible substrate to the mounting area for the driver and connected to the flexible substrate side terminal area and the driver side terminal area, through which the signal is transmitted; and
	Kobayashi does not disclose a shield section, disposed to overlap the wire directly via an insulating film on the substrate section, that is kept at a constant potential.
	In the same field of endeavor, Patent 976 discloses in Fig. 5(c) discloses a shield section (57), disposed to overlap the wire (59) directly via an insulating film (501) on the substrate section (10), that is kept at a constant potential (paragraphs [9] and [32]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the shield section in Kobayashi as taught by Patent 976 for shielding to eliminate the electromagnetic noise  for the display (paragraph [7]).
	Kobayashi as modified does not disclose the shield section disposed on the substrate section so as to be integrated with the substrate section.
	In the same field of endeavor, Liu discloses in Fig. 2 a shield section (grounding wire 66 and connecting wiring 68 for setting a potential on a display surface side of the display panel to a ground potential, constant potential around the driving element; see abstract) disposed on the substrate section on for the driver (13) is mounted (the grounding wires 66 disposed on the gate driver circuit boards 13 are connected to the connecting wires 68 on the TFT substrate 22 side. The connecting wires 68 are formed in connection areas between a plurality of gate driver circuit boards 13 on the TFT substrate 22, and the grounding wires 66 and the connecting wires 68 are electrically connected to each other at the same time at which the gate driver circuit boards 13 are mounted on the TFT substrate 22 (FIG. 7). At this time, the electrical connection between the grounding wires 66 and the connecting wires 68 may be achieved by pressing and bonding the connecting portions 67 to the electrode terminals 71 disposed on the TFT substrate 22 side; ¶ [27], [74] and [82]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobayashi and Patent 976 in view of the teaching of Liu for setting a potential on a display surface side of the display panel to a ground potential around the driver elements, and one end is connected to both of the pair of substrates (abstract), and to provide a display device in which a drive circuit can be satisfactorily protected from electrostatic discharge at a low cost and with a simple structure (¶ [13]).
	In reference to claim 2, Patent 976  further comprising a constant-potential wire (59), disposed to extend from the mounting area on the substrate section for the flexible substrate (50) to the mounting area for the driver (41), that is kept at a constant potential (a ground wiring 59a is connected with the conductive pattern 57, and the conductive pattern 57 is held at a ground potential, see abstract)
	wherein the driver side terminal area includes a constant potential driver side terminal area (18) connected to the constant-potential wire (59a), and the shield section (57) is connected to the constant potential driver side terminal area (see connection of 59a of Fig. 3b connected to pad 18 at the driver side 41 in Fig. 3a; paragraph [32]).
	In reference to claim 3, Patent 976  discloses the constant-potential wire (59a) is placed at the same layer as the wire (59), and the shield section is disposed to overlap both the wire (59) and the constant-potential wire (59a) via an insulating film (501 when the section (54) in folded at lines L12; see Fig. 3b and 3c; paragraph [32]).
	In reference to claim 4, Kobayashi discloses in Fig. 3 whereas the wire includes an electrical power system wire (74 and 75) through which an electrical power system signal is transmitted as the signal and a control system wire (72 start signal and 74 clock signal) through which a control system signal is transmitted as the signal, Patent 976  discloses the constant-potential wire (59a) is placed adjacent to the electrical power system wire (at one of the wire 59 is a power system wire to provide power to the display driver and display section) at a spacing from the electrical power system wire, and the shield section (57) is disposed to overlap at least both the electrical power system wire and the constant potential wire via insulator (when the section 54 is folded to line L12, the shielding (57) overlaps both 59 and 59a lines via insulator (501); paragraph [30].
	In reference to claim 5, Patent 976  discloses in Fig. 4c the wire includes a first wire (57a) and a second wire (59) disposed to overlap the first wire via an insulating film (501), and the shield section (57) is disposed to overlap both the first wire (57a) and the second wire (59) via an insulating film (501).
	In reference to claim 6, Kobayashi discloses in Fig. 3, the wire includes an electrical power system wire (74 and 75) through which an electrical power system signal is transmitted as the signal and a control system wire (71 start signal) through which a control system signal is transmitted as the signal, and Patent 976  discloses the shield section (57 in Fig. 3) is disposed to overlap both the electrical power system wire (59a, is a ground line) and the control system wire (59) via an insulating film (501).
	In reference to claim 7, Kobayashi discloses the wire includes an electrical power system wire (74 and 75 Fig. 3) through which an electrical power system signal is transmitted as the signal, and a control system wire (71, 72, 76 and 77) through which a control system signal is transmitted as the signal.
	Patent 976  discloses the shielding section 57 disposed to overlap the electrical power system (57a, and 57a  is a ground wire) via an insulating film (503, when section 54 in Fig. 4b is folded with line L12, the 57a in Fig. 4c is insulated from 57 by insulator 503), and a control system shielding section (57) disposed to overlap the control system wire (57a) via an insulating film 501; (paragraphs [40-41]).
	 Patent 976  does not disclose the control system shied section (57) separated from the electrical power system shielding section (paragraphs [40-41]).
	However, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to separate the control system shied section from the electrical power system shielding section as desired as was judicially recognized with Nerwin v Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969) which recognizes that the separation well known element is normally not desired toward patentable subject matter. 
	In reference to claim 9, Patent 976  discloses the substrate section (20a) Fig. 3 includes a driver overlap wire (59a) placed at the same layer as the wire (59), disposed to overlap the driver (41), and connected to the driver side terminal area (41, when section 51 is folded with line L12), and
	the shield section (57) is disposed to overlap both the wire (59) and the driver overlap wire (59a) via an insulating film (501; for example, as shown in Fig. 3a and 3b, when the section 54 is folded with fold line L12, the shield section 57 is overlap with 59 and 59a; see paragraphs [30-31]).
	In reference to claim 12, Kobayashi discloses in Fig. 1, the substrate (20); and counter substrate (10) placed opposite the substrate (20).

	Allowable Subject Matter
Claims 8 and 10 are allowed as amended as indicated in the Previous Office Action
Claim 11 is objected as indicated in the previous Office Action.


Response to Arguments
Applicant’s arguments filed on July 27, 2022 have been considered but they are directed to amended of independent claim 1, and therefore are moot in view of the new ground of rejection with newly discovered art of Liu as discussed above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mamba et al (US 2013/0207933) disclose a display device in Fig. 1 comprises a shield section (510) disposed in the substrate section (210) for blocking the electromagnetic waves for signal lines (216) between the master and slave circuit (301 and 302); ¶ [34-35]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692